Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 23rd day
of October, 2015, between COMCAST CORPORATION, a Pennsylvania corporation
(together with its subsidiaries, the “Company”), and DAVID L. COHEN
(“Employee”).

BACKGROUND

Employee desires to have Employee’s employment relationship with the Company be
governed by the terms and conditions of this Agreement, which include material
benefits favorable to Employee. In return for such material benefits, Employee
is agreeing to the terms and conditions contained in this Agreement, which
include material obligations on Employee.

AGREEMENT

Intending to be legally bound, the Company and Employee agree as follows:

1. Position and Duties.

(a) Employee shall continue to serve and the Company shall continue to employ
Employee in the position set forth on Schedule 1. Employee shall report directly
to the Company’s Chief Executive Officer (currently Brian L. Roberts), in
Philadelphia, Pennsylvania. The duties of Employee from time to time hereunder
will be those assigned by the Company commensurate with Employee’s education,
skills and experience.

(b) Employee shall work full-time and devote Employee’s reasonable best efforts
to the business of the Company in a manner that will further the interests of
the Company. Without the prior written consent of the Company, Employee shall
not, directly or indirectly, work for or otherwise provide services to or on
behalf of any person or entity, other than the Company. Notwithstanding the
foregoing, Employee may engage in non-compensatory civic and charitable
activities with the consent of the Company, which consent shall not be
unreasonably withheld or delayed.

(c) Employee shall comply with all policies of the Company applicable to
Employee, including the Employee Handbook and the Code of Conduct.

2. Term. The term of this Agreement (the “Term”) shall be from the date
first-above written (the “Commencement Date”) through the first to occur of:
(a) the date Employee’s employment is terminated in accordance with Paragraph 6;
or (b) December 31, 2020 (the date specified in subparagraph (b) above is
referred to as the “Regular End Date”). Notwithstanding the end of the Term, the
Company’s obligations to make any payments expressly set forth herein to be made
after the Term, and the parties’ rights and obligations contained in Paragraphs
8, 9 and 10, shall be enforceable after the end of the Term.



--------------------------------------------------------------------------------

3. Compensation.

(a) Base Salary. Employee’s base salary (“Base Salary”) from the Commencement
Date through February 29, 2016 shall be at the annual rate set forth on Schedule
1. Employee shall thereafter be entitled to participate in any salary increase
program offered during the Term, on a basis consistent with that applicable to
other employees at Employee’s level, taking into account Employee’s position,
duties and performance. Base Salary shall not be reduced other than as part of a
salary reduction program effected on a basis consistent with that applicable to
other employees at Employee’s level. Base Salary, less normal deductions, shall
be paid to Employee in accordance with the Company’s payroll practices in effect
from time to time.

(b) Restricted Stock and Stock Option Grants.

(i) As soon as practicable after the later of the Commencement Date and the date
on which this Agreement has been fully executed, Employee shall receive a grant
of restricted stock units under the Company’s Restricted Stock Plan for the
number of shares of the Company’s Class A Common Stock set forth on Schedule 1.
Such units shall vest as set forth on Schedule 1.

(ii) Continuing in 2016, Employee shall be entitled to participate in any annual
(or other) broad-based grant programs under the Company’s Restricted Stock Plan
and/or Stock Option Plan (or any successor equity-based compensation plan or
plans) on a basis consistent with that applicable to other employees at
Employee’s level, taking into account Employee’s position, duties and
performance.

(c) Cash Bonuses.

(i) Employee shall be entitled to continue to participate in the Company’s Cash
Bonus Plan as set forth on Schedule 1 for 2015 and 2016. Employee’s
participation in such Plan will be pursuant to the terms and conditions thereof.
The performance goals applicable to such cash bonus will be consistent with
those applicable to other employees at Employee’s level, taking into account
Employee’s position and duties.

(ii) Employee shall be entitled to continued participation in the Company’s Cash
Bonus Plan (or any successor performance-based cash incentive compensation plan)
with respect to each subsequent calendar year (or portion thereof) in the Term
on a basis consistent with that applicable to other employees at Employee’s
level, taking into account Employee’s position, duties and performance, provided
that in no event will the percentage of eligible earnings target bonus potential
thereunder be less than that set forth on Schedule 1.

 

2



--------------------------------------------------------------------------------

(d) Deferred Compensation.

(i) Employee shall be entitled to participate in the Company’s deferred
compensation plans and programs on the same terms as the Company’s other senior
executive officers.

(ii) In addition, the Company shall credit to Employee’s account under, and
pursuant to the terms and conditions of, the Company’s 2005 Deferred
Compensation Plan (or any successor plan), (A) as of January 1, 2016,
$1,276,281, and (B) as of January 1 of each of the following calendar years, the
following amounts:

 

Year    Amount  

2017

   $ 1,340,095   

2018

   $ 1,407,099   

2019

   $ 1,477,454   

2020

   $ 1,551,327   

4. Benefit Plans and Programs. Employee shall be entitled to: (a) participate in
the Company’s health and welfare and other employee benefit plans and programs
(including group insurance programs, vacation benefits on terms (including cost)
as are consistent with those made available to other employees at Employee’s
level, taking into account Employee’s position and duties, in accordance with
the terms of such plans and programs; and (b) applicable directors and officers
liability insurance and indemnification and advancement of expenses provisions
relating to claims made by third parties against Employee in Employee’s role as
a director, officer or employee) (collectively, “Benefit Plans”). Nothing in
this Agreement shall limit the Company’s right to modify or discontinue any
Benefit Plans at any time, provided no such action may adversely affect any
vested rights of Employee thereunder. The provisions of this Paragraph 4 shall
not apply to compensation and benefit plans and programs specifically addressed
in this Agreement, in which case the applicable terms of this Agreement shall
control.

5. Business Expenses. The Company shall pay or reimburse Employee for reasonable
travel, lodging, meals, entertainment and other reasonable expenses incurred by
Employee in connection with the performance of Employee’s duties hereunder, upon
presentation of receipts therefor submitted to the Company on a timely basis and
in accordance with the Company’s policies and practices in effect from time to
time.

6. Termination. Employee’s employment, and the Company’s obligations under this
Agreement (excluding any obligations the Company may have under Paragraph 7, any
other obligations expressly set forth herein as surviving termination of
employment, and any obligations with respect to any vested rights of Employee
under any compensation or benefit plans or programs), shall or may be
terminated, in the circumstances set forth below.

(a) Death. Employee’s employment shall terminate automatically in the event of
Employee’s death.

 

3



--------------------------------------------------------------------------------

(b) Disability. The Company may terminate Employee’s employment in accordance
with the provisions of applicable law, in the event Employee becomes
substantially unable to perform Employee’s duties hereunder due to partial or
total disability or incapacity resulting from a mental or physical illness,
injury or other health-related cause (“Disability”) for a period of twelve
(12) consecutive months or for a cumulative period of fifty-two (52) weeks in
any two (2) calendar year period.

(c) Termination With Cause by the Company or Termination Without Good Reason by
Employee.

(i) The Company may terminate Employee’s employment upon written notice
following its determination that Employee has committed any of the following
acts (“Termination With Cause”): conviction of a felony or a crime involving
moral turpitude; fraud; embezzlement or other misappropriation of funds;
material misrepresentation with respect to the Company; substantial and/or
repeated failure to perform duties; gross negligence or willful misconduct in
the performance of duties; material violation of the Employee Handbook, the Code
of Conduct or any other written Company policy; or material breach of this
Agreement (which, as to the last two items, if capable of being cured (as
determined by the Company), shall remain uncured following ten (10) business
days after written notice thereof).

(ii) Employee may terminate Employee’s employment at any time upon twenty
(20) business days prior written notice without Good Reason (as such item is
defined in subparagraph (d)(ii) below) (“Termination Without Good Reason”).

(d) Termination Without Cause by the Company or Termination With Good Reason by
Employee.

(i) The Company may terminate Employee’s employment at any time for any reason
(or for no reason) upon ten (10) business days prior written notice
(“Termination Without Cause”).

(ii) Employee may terminate Employee’s employment as a result of any of the
following acts of the Company (“Termination With Good Reason”) upon ten
(10) business days prior written notice, provided Employee has provided Company
such written notice within sixty (60) days of the occurrence thereof: a
substantial demotion in Employee’s position; or material breach of this
Agreement (which, as to either such item, if capable of being cured (as
determined by the Company), shall remain uncured following ten (10) business
days after written notice thereof) (“Good Reason”).

7. Payments and Other Entitlements As a Result of Termination. Employee’s sole
entitlements as a result of a termination under Paragraph 6 shall be as set
forth below.

(a) Death or Disability. Following termination due to death or Disability,
Employee (or Employee’s estate, as applicable) shall be entitled to payment of
Employee’s then-current Base Salary through the date of termination and for a
period of three (3) months thereafter (payable in accordance with the Company’s
regular payroll practices), amounts accrued or payable under any Benefit Plans
(payable at such times as provided therein), any accrued but

 

4



--------------------------------------------------------------------------------

unused vacation time, any amounts payable for any unreimbursed business
expenses, any amount that otherwise would have been payable in the current year
on account of the prior year’s Cash Bonus Plan grant, an amount on account of
the current year’s Cash Bonus Plan grant (pro-rated through the date of
termination, and assuming achievement of performance goals at 100%) (in the case
of each of the last two amounts, payable at such time as otherwise applicable
absent such death or Disability), and any rights under any applicable provisions
of any other compensation or benefit program or plan or grants thereunder.
Except as otherwise provided herein, any amounts payable to Employee (or
Employee’s estate, as applicable) pursuant to this subparagraph (a) shall be
paid no later than the 90th day following the date of termination.

(b) Termination With Cause by the Company or Termination Without Good Reason by
Employee. If Employee’s employment terminates as a result of a Termination With
Cause or Termination Without Good Reason, Employee shall be entitled only to
payment of Employee’s then-current Base Salary through the date of termination
(payable in accordance with the Company’s regular payroll practices), amounts
accrued or payable under any Benefit Plans (payable at such times as provided
therein), any accrued but unused vacation time, any amounts payable for any
unreimbursed business expenses, and any amount that otherwise would have been
payable in the current year on account of the prior year’s Cash Bonus Plan grant
(payable at such time as otherwise applicable absent such termination). Except
as otherwise provided herein, any amounts payable to Employee pursuant to this
subparagraph (b) shall be paid no later than the 90th day following the date of
termination.

(c) Termination Without Cause by the Company or Termination With Good Reason by
Employee. If Employee’s employment is terminated as a result of a Termination
Without Cause or Termination With Good Reason, and subject to Employee’s
entering into an agreement containing a release by Employee of the Company with
respect to all matters relating to Employee’s employment and the termination
thereof (other than rights under this Agreement which by their express terms
continue following termination of employment and any vested rights under any
compensation or benefit plan or program) within thirty (30) days following the
date of termination, in a form and containing terms as the Company customarily
requires of terminated employees receiving salary continuation payments:

(i) Provided Employee is alive at the time of payment or receipt thereof,
Employee shall be entitled to: (A) receive Employee’s then-current Base Salary
in accordance with the Company’s regular payroll practices; and (B) participate
in the Company’s health and welfare benefit plans and programs at the same cost
to Employee as is applicable to active employees; in each case for the period of
time set forth on Schedule 1 following the date of termination. Employee’s
rights under the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (“COBRA”) shall run concurrently with Employee’s participation during
such period of time. To the extent the provision of health and welfare benefits
to Employee pursuant to subparagraph (B) above constitutes a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code
(the “Code”), and its implementing regulations and guidance, the provision of
such benefits shall be subject to the terms and conditions of subparagraph
13(a). Subject to subparagraph 13(c), the payments and benefits described in
this subparagraph (i) will begin to be paid or provided as soon as
administratively practicable after the release described in subparagraph
(c) above becomes irrevocable, provided that if the 30-day period described in
such subparagraph begins in one taxable year and ends in the following taxable
year, such payments or benefits shall not commence until the following taxable
year.

 

5



--------------------------------------------------------------------------------

(ii) Employee shall also receive payment of Employee’s then-current Base Salary
through the date of termination (payable in accordance with the Company’s
regular payroll practices); amounts accrued or payable under any Benefit Plans
(payable at such times as provided therein); any accrued but unused vacation
time; any amounts payable for any unreimbursed business expenses; and any amount
that otherwise would have been payable in the current year on account of the
prior year’s Cash Bonus Plan grant, payable at such time as otherwise applicable
absent such termination, provided that if the 30-day period described in
subparagraph (c) above begins in one taxable year and ends in the following
taxable year, such amount shall be paid no earlier than in the following taxable
year). Except as otherwise provided herein, any amounts payable to Employee
pursuant to this subparagraph (ii) shall be paid no later than the 90th day
following the date of termination.

(iii) Employee shall be obligated to seek reasonable other employment during the
period in which Employee receives salary continuation payments under
subparagraph (i) above, and the Company may request reasonable periodic written
reports evidencing Employee’s efforts to obtain such employment. Such salary
continuation payments shall be subject to reduction in the amount of any salary,
bonus, vested equity or other compensation earned or received by Employee for
services through employment or self-employment during or on account of the
period of time of salary continuation. Employee shall provide the Company with
prompt written notice of any such employment and amounts. The Company’s
obligation to continue health and welfare benefits shall cease upon Employee’s
eligibility for health and welfare benefits from any subsequent employer.

(iv) Provided Employee is alive at the time of payment, Employee shall be
entitled to receive payment on account of: (A) the current year’s Cash Bonus
Plan grant, without proration; and (B) the following year’s Cash Bonus Plan
grant, pro-rated based on the number of full months of employment in the year of
termination; in each case, assuming achievement of performance goals at 100%
(payable at such times as otherwise applicable absent such termination).

(v) Provided Employee is alive at the time of vesting, Employee shall have the
right to continued vesting of Stock Option Plan and Restricted Stock Plan grants
through the period of time set forth on Schedule 1, as if there had been no
termination of employment. Provided Employee is alive at the time of exercise,
Employee shall have the right to exercise any vested Stock Option Plan grants
through the period of time set forth on Schedule 1.

8. Non-Solicitation; Non-Competition; Confidentiality. Employee acknowledges and
agrees that: Employee’s skills, experience, knowledge and reputation are of
special, unique and extraordinary value to the Company; Employee is and will
continue to be privy to confidential and proprietary information, processes and
know-how of the Company, the confidentiality of which has significant value to
the Company and its future success; and the restrictions on Employee’s
activities as set forth below are necessary to protect the value of the goodwill
and other tangible and intangible assets of the Company. Based upon the
foregoing, Employee agrees as follows:

 

6



--------------------------------------------------------------------------------

(a) While employed by the Company (whether during the Term or thereafter), and
for a period of one year after termination of Employee’s employment for any
reason (whether during the Term or thereafter), Employee shall not, directly or
indirectly: (i) hire any employee of the Company; (ii) solicit, induce,
encourage or attempt to influence any employee, customer, consultant,
independent contractor, service provider or supplier of the Company to cease to
do business or terminate the employment or other relationship with the Company;
or (iii) assist any other person or entity in doing or performing any of the
acts that Employee is prohibited from doing under subparagraphs (i) or
(ii) above.

(b) (i) WHILE EMPLOYED BY THE COMPANY (WHETHER DURING THE TERM OR THEREAFTER),
AND FOR A PERIOD OF ONE YEAR AFTER A TERMINATION WITHOUT GOOD REASON BY EMPLOYEE
OR A TERMINATION WITH CAUSE BY THE COMPANY, IN EITHER CASE OCCURRING PRIOR TO
THE REGULAR END DATE, EMPLOYEE SHALL NOT, DIRECTLY OR INDIRECTLY, ENGAGE OR BE
FINANCIALLY INTERESTED IN (AS AN AGENT, CONSULTANT, DIRECTOR, EMPLOYEE,
INDEPENDENT CONTRACTOR, OFFICER, OWNER, PARTNER, MEMBER, PRINCIPAL OR
OTHERWISE), ANY ACTIVITIES FOR A COMPETITIVE BUSINESS. A COMPETITIVE BUSINESS
MEANS A BUSINESS (WHETHER CONDUCTED BY AN INDIVIDUAL OR ENTITY, INCLUDING
EMPLOYEE IN SELF-EMPLOYMENT) THAT IS ENGAGED IN COMPETITION, DIRECTLY OR
INDIRECTLY THROUGH ANY ENTITY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL
WITH SUCH BUSINESS, WITH ANY OF THE BUSINESS ACTIVITIES CARRIED ON BY THE
COMPANY OR BEING PLANNED BY THE COMPANY WITH EMPLOYEE’S PARTICIPATION.

(ii) TO APPROPRIATELY TAKE ACCOUNT OF THE HIGHLY COMPETITIVE NATURE OF THE
COMPANY’S BUSINESSES, THE PARTIES AGREE THAT ANY BUSINESS ENGAGED IN ANY OF THE
ACTIVITIES SET FORTH ON SCHEDULE 2 SHALL BE DEEMED TO BE A COMPETITIVE BUSINESS
UNDER SUBPARAGRAPH (i) ABOVE.

(iii) THIS RESTRICTION SHALL APPLY IN ANY GEOGRAPHIC AREA IN THE WORLD IN WHICH
THE COMPANY CARRIES ON BUSINESS ACTIVITIES. EMPLOYEE AGREES THAT NOT SPECIFYING
A MORE LIMITED GEOGRAPHIC AREA IS REASONABLE IN LIGHT OF THE BROAD GEOGRAPHIC
SCOPE OF THE ACTIVITIES CARRIED ON BY THE COMPANY IN THE WORLD.

(iv) For purposes of clarification of their intent, the parties agree that
subparagraph (i) above restricts Employee from working on the account, or
otherwise for the benefit, of a Competitive Business as a result of Employee’s
working as an employee, consultant or in any other capacity for an entity that
provides consulting, advisory, lobbying or similar services to other businesses.

(v) Nothing herein shall prevent Employee from owning for investment up to one
percent (1%) of any class of equity security of an entity whose securities are
traded on a national securities exchange or market. Further, nothing herein
shall prevent Employee from engaging in the practice of law.

 

7



--------------------------------------------------------------------------------

(c) IF EMPLOYEE TERMINATES EMPLOYMENT WITHOUT GOOD REASON AT ANY TIME FOLLOWING
THE REGULAR END DATE, THEN PROVIDED THE COMPANY SO ELECTS BY WRITTEN NOTICE TO
EMPLOYEE GIVEN WITHIN TEN (10) BUSINESS DAYS OF SUCH TERMINATION: (i) THE
PROVISIONS OF SUBPARAGRAPH (b) ABOVE SHALL APPLY TO EMPLOYEE FOR A ONE-YEAR
PERIOD FOLLOWING SUCH TERMINATION; AND (ii) THE COMPANY SHALL PROVIDE TO
EMPLOYEE: (A) DURING SUCH ONE YEAR PERIOD, THE PAYMENTS AND BENEFITS DESCRIBED
IN SUBPARAGRAPH 7(c)(i) AND (B) THE PAYMENTS DESCRIBED IN SUBPARAGRAPH 7(c)(iv).

(d) During the Term and at all times thereafter, Employee shall not, directly or
indirectly, use for Employee’s personal benefit, or disclose to or use for the
direct or indirect benefit of anyone other than the Company (except as may be
required within the scope of Employee’s duties hereunder), any secret or
confidential information, knowledge or data of the Company or any of its
employees, officers, directors or agents (“Confidential Information”).
Confidential Information includes, but is not limited to: the terms and
conditions of this Agreement; sales, marketing and other business methods;
policies, plans, procedures, strategies and techniques; research and development
projects and results; software and firmware; trade secrets, know-how, processes
and other intellectual property; information on or relating to past, present or
prospective employees or suppliers; and information on or relating to past,
present or prospective customers, including customer lists. Notwithstanding the
foregoing, Confidential Information does not include information that: (i) is
generally available to the public; or (ii) is available to Employee on a
nonconfidential basis from a source other than the Company, provided such source
is not bound by a confidentiality agreement with the Company or otherwise
prohibited from transmitting such information to Employee by a contractual,
legal or fiduciary obligation. Employee agrees that Confidential Information is
the exclusive property of the Company, and agrees that, immediately upon
Employee’s termination of employment for any reason (including after the Term),
Employee shall deliver to the Company all correspondence, documents, books,
records, lists and other materials containing Confidential Information that are
within Employee’s possession or control, regardless of the medium in which such
materials are maintained, and Employee shall retain no copies thereof in any
medium. Without limiting the generality of the foregoing, Employee agrees
neither to prepare, participate in or assist in the preparation of any article,
book, speech or other writing or communication relating to the past, present or
future business, operations, personnel or prospects of the Company, nor to
encourage or assist others to do any of the foregoing, without the prior written
consent of the Company (which may be withheld in the Company’s sole discretion).
Nothing herein shall prevent Employee from: (A) complying with a valid subpoena
or other legal requirement for disclosure of Confidential Information, provided
that Employee shall use good faith efforts to notify the Company promptly and in
advance of disclosure if Employee believes Employee is under a legal requirement
to disclose Confidential Information otherwise protected from disclosure under
this subparagraph; or (B) disclosing the terms and conditions of this Agreement
to Employee’s spouse or tax, accounting, financial or legal advisors, or as
necessary to enforce this Agreement.

(e) Employee acknowledges that the restrictions contained in this Paragraph 8,
in light of the nature of the businesses in which the Company is engaged and
Employee’s position with the Company, are reasonable and necessary to protect
the legitimate interests of the Company, and that any violation of these
restrictions would result in irreparable injury to the Company. Employee

 

8



--------------------------------------------------------------------------------

therefore agrees that: (i) in the event of Employee’s violation of any of these
restrictions, the Company shall have the right to suspend or terminate any
unaccrued payment obligations to Employee hereunder and/or Employee’s unaccrued
rights under any compensation and benefit plans and programs hereunder or
thereunder (including in each case any arising following termination of
employment); and (ii) in the event of Employee’s violation or threatened
violation of any of these restrictions, the Company shall be entitled to seek
from any court of competent jurisdiction: (A) preliminary and permanent
injunctive relief against Employee; (B) damages from Employee (including the
Company’s reasonable legal fees and other costs and expenses); and (C) an
equitable accounting of all compensation, commissions, earnings, profits and
other benefits to Employee arising from such violation; all of which rights
shall be cumulative and in addition to any other rights and remedies to which
the Company may be entitled as set forth herein or as a matter of law.

(f) Employee agrees that if any part of the restrictions contained in this
Paragraph 8, or the application thereof, is construed to be invalid or
unenforceable, the remainder of such restrictions or the application thereof
shall not be affected and the remaining restrictions shall have full force and
effect without regard to the invalid or unenforceable portions. If any
restriction is held to be unenforceable because of the area covered, the
duration thereof or the scope thereof, Employee agrees that the court making
such determination shall have the power to reduce the area and/or the duration,
and/or limit the scope thereof, and the restriction shall then be enforceable in
its reduced form.

(g) If Employee violates any such restrictions, the period of such violation
(from the commencement of any such violation until such time as such violation
shall be cured by Employee) shall not count toward or be included in any
applicable restrictive period.

(h) Employee agrees that prior to accepting employment with any other person or
entity at any time during the one-year period following termination of
employment referred to in subparagraph (b)(i) or (c)(i) above, Employee will
provide the prospective employer with written notice of the provisions of this
Paragraph 8, with a copy of such notice provided simultaneously to the Company.

9. Non-Derogatory Statements. During the period of Employee’s employment
(whether during the Term or thereafter), and for a period of three (3) years
thereafter, neither party shall, directly or indirectly, engage in any
communication with any person or entity, including: (a) any actual or potential
employer of Employee; (b) any actual or potential employee, customer,
consultant, independent contractor, investor, lender, service provider or
supplier of the Company; or (c) any media outlet; which constitutes a derogatory
or disparaging statement – orally, written or otherwise – against the other
party or, in the case of the Company, any of its employees, officers or
directors. The foregoing shall not be deemed to restrict either party’s
obligation to testify truthfully in any proceeding or cooperate in any
governmental investigation.

10. Company Property.

(a) To the extent any Company Intellectual Property (as defined in subparagraph
(e) below) is not already owned by the Company as a matter of law or prior
written assignment by Employee to the Company, Employee hereby assigns to the
Company, and agrees to assign the Company in the future (to the extent
required), all right, title and interest that Employee now has or

 

9



--------------------------------------------------------------------------------

acquires in the future in and to any and all Company Intellectual Property.
Employee shall further cooperate with the Company in obtaining, protecting and
enforcing its interests in Company Intellectual Property. Such cooperation shall
be at the Company’s expense, and shall include, at the Company’s election,
without limitation, signing all documents reasonably requested by the Company
for patent, copyright and other Intellectual Property (as defined in
subparagraph (e) below) applications and registrations, and individual
assignments thereof, and providing other reasonably requested assistance.
Employee’s obligation to assist the Company in obtaining, protecting and
enforcing Company Intellectual Property rights shall continue following
Employee’s employment with the Company, but the Company shall be obliged to
compensate Employee at a then prevailing reasonable consulting rate for any time
spent and any out-of-pocket expenses incurred at the Company’s request for
providing such assistance. Such compensation shall be paid irrespective of, and
is not contingent upon, the substance of any testimony Employee may give or
provide while assisting the Company.

(b) Employee shall use reasonable efforts to promptly disclose to the Company,
or any person(s) designated by the Company, all Intellectual Property that is
created, conceived or reduced to practice by Employee, either alone or jointly
with others, during the term of Employee’s employment with the Company, whether
or not patentable or copyrightable or believed by Employee to be patentable or
copyrightable, including without limitation any Intellectual Property (to be
held in confidence by the Company) that qualifies fully as a nonassignable
invention under Section 2870 of the California Labor Code (“Nonassignable IP”).
If Employee contends that any such Intellectual Property qualifies as
Nonassignable IP, Employee will promptly so notify the Company, and Employee
agrees to cooperate fully with a review and verification process by the Company.
In addition, Employee will promptly disclose to the Company (to be held in
confidence) all patent applications filed by Employee or on his or her behalf
within six months after termination of employment, and to cooperate fully with a
review and determination by the Company as to whether such patent applications
constitute or include Company Intellectual Property. Employee has reviewed the
notification on Schedule 3 and agrees that Employee’s execution hereof
acknowledges receipt of such notification.

(c) In the event that the Company is unable for any reason whatsoever to secure
Employee’s signature on any lawful and necessary document to apply for, execute
or otherwise further prosecute or register any patent or copyright application
or any other Company Intellectual Property application or registration, Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agents and attorneys-in-fact to act for and on
Employee’s behalf and instead of Employee to execute and file such lawful and
necessary documents and to do all other lawfully permitted acts to further
prosecute, issue and/or register patents, copyrights and any other Company
Intellectual Property rights with the same legal force and effect as if executed
by Employee.

(d) To the extent any materials, including written, graphic or computer
programmed materials, authored, prepared, contributed to or written by Employee,
in whole or in part, during the term of employment by the Company and relating
in whole or in part to the business, products, services, research or development
of the Company qualify as “work made for hire,” as such term is defined and used
in the copyright laws of the United States, then such materials shall be done by
Employee as “work made for hire” under such law.

 

10



--------------------------------------------------------------------------------

(e) “Intellectual Property” means any and all ideas, inventions, formulae, know
how, trade secrets, devices, designs, models, methods, techniques, processes,
specifications, tooling, computer programs, software code, works of authorship,
copyrighted and copyrightable works, mask works, trademarks and service marks,
Internet domain names, technical and product information, patents and patent
applications, and any other intellectual property rights or applications,
throughout the world. “Company Intellectual Property” means any Intellectual
Property created, fixed, conceived or reduced to practice, in whole or in part,
by Employee, either alone or jointly with others, whether or not such
Intellectual Property is patentable or copyrightable, either: (i) that relates
to the Company’s current or planned businesses or is created, etc. in the
performance of the Employee’s duties; (ii) that is created, etc. during working
hours; or (iii) that is created, etc. using the Company’s information,
facilities, equipment or other assets. “Company Intellectual Property” does not
include Nonassignable IP.

11. Representations.

(a) Employee represents that:

(i) Employee has had the opportunity to retain and consult with legal counsel
and tax advisors of Employee’s choice regarding the terms of this Agreement.

(ii) Subject to bankruptcy and insolvency laws and general equitable principles,
this Agreement is enforceable against Employee in accordance with its terms.

(iii) This Agreement, and the performance of Employee’s obligations hereunder,
do not conflict with, violate or give rise to any rights of other persons or
entities under, any agreement, benefit plan or program, order, decree or
judgment to which Employee is a party or by which Employee is bound.

(b) The Company represents that:

(i) Subject to bankruptcy and insolvency laws and general equitable principles,
this Agreement is enforceable against the Company in accordance with its terms.

(ii) This Agreement, and the performance of the Company’s obligations hereunder,
do not conflict with, violate or give rise to any rights to other persons or
entities under, any agreement, order, decree or judgment to which the Company is
a party or by which it is bound.

12. Withholding; Deductions. All compensation under this Agreement is subject to
applicable tax withholding requirements and other deductions required by law.
Employee agrees that the Company is entitled to deduct from monies payable and
reimbursable to Employee hereunder all sums that Employee may owe the Company at
any time.

13. Section 409A.

(a) Notwithstanding any other provision of this Agreement to the contrary or
otherwise, except to the extent any expense, reimbursement or in-kind benefit
provided to Employee does not constitute a “deferral of compensation” within the
meaning of Section 409A of the Code,

 

11



--------------------------------------------------------------------------------

and its implementing regulations and guidance: (i) the amount of expenses
eligible for reimbursement or in-kind benefits provided to Employee during any
calendar year will not affect the amount of expenses eligible for reimbursement
or in-kind benefits provided to Employee in any other calendar year; (ii) the
reimbursements for expenses for which Employee is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred; and (iii) the right
to payment or reimbursement or in-kind benefits hereunder may not be liquidated
or exchanged for any other benefit.

(b) For purposes of the application of Treas.Reg.§1.409A-1(b)(4) (or any
successor provision), each payment in a series of payments provided to Employee
pursuant to this Agreement will be deemed a separate payment.

(c) Notwithstanding any other provision of this Agreement to the contrary or
otherwise, any payment or benefit described in Paragraph 7 that represents a
“deferral of compensation” within the meaning of Section 409A of the Code shall
only be paid or provided to Employee upon his “separation from service” within
the meaning of Treas.Reg.§1.409A-1(h) (or any successor regulation). To the
extent compliance with the requirements of Treas.Reg.§1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Code to payments due to Employee upon or following his
“separation from service,” then notwithstanding any other provision of this
Agreement (or any otherwise applicable plan, policy, agreement or arrangement),
any such payments that are otherwise due within six months following Employee’s
“separation from service” will be deferred (without interest) and paid to
Employee in a lump sum immediately following that six month period. In the event
Employee dies during that six month period, the amounts deferred on account of
Treas.Reg.§1.409A-3(i)(2) (or any successor provision) shall be paid to the
personal representatives of the Employee’s estate within sixty (60) days
following Employee’s death. This provision shall not be construed as preventing
payments to Employee pursuant to Paragraph 7 in the first six months following
Employee’s “separation from service” equal to an amount up to two (2) times the
lesser of: (i) Employee’s annualized compensation for the year prior to the
“separation from service;” and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to section 401(a)(17) of the Code.

(d) Notwithstanding any other provision of this Agreement to the contrary or
otherwise, all benefits or payments provided by the Company to Employee that
would be deemed to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code are intended to comply with Section 409A of
the Code. Notwithstanding any other provision in this Agreement to the contrary
or otherwise, distributions may only be made under this Agreement upon an event
and in a manner permitted by Section 409A of the Code or an applicable
exemption.

14. Successors.

(a) If Comcast Corporation merges into, or transfers all or substantially all of
its assets to, or as part of a reorganization, restructuring or other
transaction becomes a subsidiary of, another entity, such other entity shall be
deemed to be the successor to Comcast Corporation hereunder, and the term
“Company” as used herein shall mean such other entity (together with its
subsidiaries) as is appropriate, and this Agreement shall continue in full force
and effect.

 

12



--------------------------------------------------------------------------------

(b) If Comcast Corporation transfers part of its assets to another entity owned
directly or indirectly by the shareholders of Comcast Corporation (or any
substantial portion of them), or transfers stock or other interests in a
subsidiary of Comcast Corporation directly or indirectly to the shareholders of
Comcast Corporation (or any substantial portion of them), and Employee works for
the portion of the Company or subsidiary so transferred, then the successor or
continuing employer entity shall be deemed the successor to the Company
hereunder, the term “Company” as used herein shall mean such entity (together
with its subsidiaries) as is appropriate, and this Agreement shall continue in
full force and effect.

15. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE COMPANY AND EMPLOYEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHT EITHER THEY OR THEIR HEIRS, EXECUTORS, ADMINISTRATORS, PERSONAL
REPRESENTATIVES, SUCCESSORS OR ASSIGNS MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED ON OR RELATING TO THIS AGREEMENT. BY WAIVING THE RIGHT TO A
JURY TRIAL, NEITHER PARTY IS WAIVING A RIGHT TO SUE THE OTHER; RATHER, THE
PARTIES ARE SIMPLY WAIVING THE RIGHT TO HAVE A JURY DECIDE THE CASE.

16. LIMITATION ON DAMAGES. EMPLOYEE AGREES THAT, UNLESS PROHIBITED BY APPLICABLE
LAW, AND EXCEPT AS EXPRESSLY AVAILABLE IN AN APPLICABLE FEDERAL, STATE OR LOCAL
STATUTE OR ORDINANCE, EMPLOYEE’S REMEDY FOR BREACH OF THIS AGREEMENT OR ANY
OTHER CLAIM OR CAUSE OF ACTION ARISING OUT OF EMPLOYEE’S EMPLOYMENT SHALL BE
LIMITED TO ACTUAL ECONOMIC DAMAGES, AND EMPLOYEE SHALL NOT BE PERMITTED TO MAKE
ANY CLAIM FOR OR RECOVER PUNITIVE, EXEMPLARY, COMPENSATORY (OTHER THAN BASED ON
ACTUAL ECONOMIC LOSS), EMOTIONAL DISTRESS, OR SPECIAL DAMAGES.

17. Jurisdiction; Costs. Litigation concerning this Agreement, if initiated by
or on behalf of Employee, shall be brought only in a state court in Philadelphia
County, Pennsylvania or federal court in the Eastern District of Pennsylvania,
or, if initiated by the Company, in either such jurisdiction or (if different)
in a jurisdiction in which Employee then resides or works. Employee consents to
jurisdiction in any such jurisdiction, regardless of the location of Employee’s
residence or place of business. Employee and the Company irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which Employee or the Company may now or
hereafter have, to the bringing of any action or proceeding in any such
jurisdiction. Employee and the Company acknowledge and agree that any service of
legal process by mail constitutes proper legal service of process under
applicable law in any such action or proceeding. In any such litigation, the
prevailing party shall be entitled to reimbursement from the other party for all
costs of defending or maintaining such action, including reasonable attorneys’
fees.

18. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the substantive law of the Commonwealth of Pennsylvania, without
regard to any choice-of-law doctrines.

 

13



--------------------------------------------------------------------------------

19. Notices. All notices referred to in this Agreement shall be given in writing
and shall be effective: (a) if given by fax, when transmitted to the number
below (with an appropriate confirmation received); or (b) if given by registered
or certified mail, when received at the address below (with an appropriate
receipt received):

if to the Company:

c/o Comcast Corporation

One Comcast Center

Philadelphia, PA 19103

Attention: General Counsel

Fax: (215) 286-7794; and

if to Employee:

Employee’s residence address and e-mail address as most recently indicated in
the Company’s records.

20. Entire Agreement. This Agreement (including Schedules 1, 2 and 3 hereto)
constitutes the entire agreement of the parties with respect to the subject
matter hereof, and supersedes and replaces in its entirety the Employment
Agreement dated as of February 22, 2011, as amended, between the parties,
provided that any accrued rights and obligations of the parties thereunder as of
the date hereof shall be unaffected by the execution of this Agreement. In the
event of any conflict between the terms of this Agreement and the terms of any
plans or policies of the Company (including the Employee Handbook), the terms of
this Agreement shall control.

21. Invalidity or Unenforceability. If any term or provision of this Agreement
is held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any other term or provision hereof and this
Agreement shall continue in full force and effect as if such invalid or
unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein.

22. Amendments and Waivers. No amendment or waiver of this Agreement or any
provision hereof shall be binding upon the party against whom enforcement of
such amendment or waiver is sought unless it is made in writing and signed by or
on behalf of such party. The waiver by either party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver or a continuing waiver by that party of the same or any subsequent breach
of any provision of this Agreement by the other party.

23. Binding Effect; No Assignment. This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns, except that (other than to effect the
provisions of Paragraph 14) it may not be assigned by either party without the
other party’s written consent.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first-above written.

 

COMCAST CORPORATION

By:

 

/s/ Arthur R. Block

Date: 10/23/15

EMPLOYEE:

/s/ David L. Cohen

David L. Cohen

Date: 10/23/15

 

15



--------------------------------------------------------------------------------

SCHEDULE 1 TO EMPLOYMENT AGREEMENT WITH DAVID L. COHEN

 

1. Position: Senior Executive Vice President, Comcast Corporation.

 

2. Base Salary: $1,440,873.

 

3. Restricted Stock Amount and Vesting Schedule: units for shares having a
market value of approximately $3,000,000; vesting: 15% on the thirteen-month
anniversary of the date of grant, 15% on each of the second to fourth
anniversaries of the date of grant, and 40% on the fifth anniversary of the date
of grant.

 

4. Cash Bonus. Target bonus potential under the Cash Bonus Plan: for 2015: 200%;
and for 2016: 250%; in each case of eligible earnings (i.e., the amount of Base
Salary actually paid and/or deferred in the applicable period).

 

5. Base Salary and Health and Welfare Benefits Continuation Period following
Termination Without Cause or Termination With Good Reason: Twenty-four
(24) months.

 

6. Restricted Stock and Stock Option Plan Grants Continued Vesting Period
following Termination Without Cause or Termination With Good Reason: Twelve
(12) months. Stock Option Plan Grants Continued Exercisability Period following
Termination Without Cause or Termination With Good Reason: the lesser of fifteen
(15) months or the end of the stock option’s term.

 

16



--------------------------------------------------------------------------------

SCHEDULE 2

COMPETITIVE BUSINESS ACTIVITIES

 

A. The distribution of video programming to consumer or commercial customers or
users, on a retail or wholesale basis, whether by analog or digital technology,
to any type of end-user equipment (television, computer, phone, personal digital
assistant, tablet, console or other), and by any distribution platform
(including broadcast, coaxial cable, fiber optic cable, digital subscriber line,
power line, satellite, wireless and Internet), method (streaming, download,
application or other) or protocol (IP or other). Employee agrees that the
following companies (and their parents, subsidiaries and controlled affiliates),
and their successors and assigns, are among those engaged in competitive video
programming distribution as of the date hereof: Altice N.V.; Amazon.com, Inc.;
Apple Inc.; AT&T Inc. (including DIRECTV); Bright House Networks; Cablevision
Systems Corporation; CBS Corporation; CenturyLink, Inc.; Charter Communications,
Inc.; Cox Communications, Inc.; DISH Network Corporation; EchoStar Holding
Corporation (including Sling Media); Facebook, Inc.; Frontier Communications
Corporation; Google, Inc. (including YouTube); Hulu, LLC; Microsoft Corporation
(including XBox); Netflix, Inc.; NeuLion, Inc. (including Jumptv); Public
Broadcasting Service and its broadcast affiliates; RCN Corporation; Redbox;
Roku, Inc.; Sony Corporation of America (including PlayStation); The Walt Disney
Company (including ABC); Time Warner Cable, Inc.; TiVo Inc.; Twenty-First
Century Fox, Inc.; Verizon Communications, Inc.; VUDU, Inc.; Wal-Mart Stores,
Inc.; and Wide Open West.

 

B. The provision of Internet access or portal service (including related
applications and services) to consumer or commercial customers or users, on a
retail or wholesale basis, whether by analog or digital technology, to any type
of end-user equipment (television, computer, phone, personal digital assistant,
tablet, console or other), and by any distribution platform (including dial-up,
coaxial cable, fiber optic cable, digital subscriber line, power line, satellite
and wireless) or protocol (IP or other). Employee agrees that the following
companies (and their parents, subsidiaries and controlled affiliates), and their
successors and assigns, are among those engaged in competitive high-speed
Internet access and/or portal service as of the date hereof: Altice N.V.; AT&T
Inc. (including DIRECTV); Bright House Networks; Cablevision Systems
Corporation; CenturyLink, Inc.; Charter Communications Inc.; Cox Communications,
Inc.; DISH Network Corporation; EarthLink Holdings Corp.; EchoStar Holding
Corporation (including Sling Media); Frontier Communications Corporation;
Google, Inc.; Microsoft Corporation (including MSN); RCN Corporation; Sprint
Corporation; Time Warner Cable, Inc.; Verizon Communications, Inc. (including
AOL); Wide Open West; and Yahoo, Inc.

 

C.

The provision of voice and/or data service or transport to consumer or
commercial customers or users, on a retail or wholesale business, whether by
analog or digital technology, by any distribution platform (including coaxial
cable, fiber optic cable, digital subscriber line, power line, satellite,
wireless and Internet) or protocol (IP or other). Employee agrees that the
following companies (and their parents, subsidiaries and controlled affiliates),
and their successors and assigns, are among those engaged in

 

17



--------------------------------------------------------------------------------

  competitive voice and/or data service or transport as of the date hereof:
Altice N.V.; AT&T Inc. (including DIRECTV); Birch Communications, Inc.; Bright
House Networks; Cablevision Systems Corporation; CenturyLink, Inc.; Charter
Communications, Inc.; Cox Communications, Inc.; DISH Network Corporation;
EarthLink Holdings Corp.; EchoStar Holding Corporation (including Sling Media);
Frontier Communications Corporation; Google, Inc.; Integra Telecom; Level 3
Communications, Inc.; Lumos Networks Corp.; Microsoft Corporation (including
Skype); RCN Corporation; Sprint Corporation; TelePacific Communications; Time
Warner Cable, Inc.; Vonage Holdings Corp.; Verizon Communications, Inc.; Wide
Open West.; Windstream Holdings, Inc.; and Zayo Group Holdings, Inc.

 

D. The provision home security or home control services or devices to consumer
or commercial customers or users, on a retail or wholesale basis, by any
technology (analog or digital) or protocol (IP or other). Employee agrees that
the following companies (and their parents, subsidiaries and controlled
affiliates), and their successor and assigns, are among those engaged in the
provision of home security or home control services or devices as of the date
hereof: ADT LLC; alarm.com; AT&T Inc.; CenturyLink, Inc.; FrontPoint Security;
Google, Inc. (including Nest); Honeywell International, Inc.; Lowe’s Companies,
Inc.; Monitronics Security; Protection One Alarm Monitoring, Inc.; Tyco
International Ltd.; Verizon Communications, Inc.; and Vivint, Inc.

 

E. The provision of wireless communications services to consumer or commercial
customers or users, on a retail or wholesale basis, whether by analog or digital
technology, to any type of end-user equipment (television, computer, phone,
personal digital assistant, tablet, console or other) and by any technology or
protocol (IP or other). Employee agrees that the following companies (and their
parents, subsidiaries and controlled affiliates), and their successor and
assigns, are among those engaged in the provision of competitive wireless
service as of the date hereof: AT&T Inc.; Boingo Wireless, Inc.; Bright House
Networks; EarthLink Holdings Corp.; Leap Wireless International, Inc.; MetroPCS
Communications, Inc.; Sprint Corporation; T-Mobile USA, Inc.; and Verizon
Communications, Inc.

 

F. The (i) creation, (ii) production and/or (iii) sale, license or other
provision, of audio and/or video program content, whether for: broadcast,
satellite, cable or other program networks; distributors of program content; or
providers of high-speed Internet portal or other Internet-based services or
websites. Employee agrees that the following companies (and their parents,
subsidiaries and controlled affiliates), and their successors and assigns, are
among those engaged in the competitive creation, production or provision of
audio and/or video program content as of the date hereof: A&E Television
Networks; AMC Networks Inc.; CBS Corporation (including Showtime); Cox
Communications, Inc.; Discovery Communications, Inc.; Epix Joint Venture; EW
Scripps Co.; Google, Inc. (including YouTube); Hulu, LLC; IAC/InterActive Corp;
Liberty Media Corp.; Metro-Goldwyn-Mayer Inc.; MySpace; Sony Corporation of
America; The CW Television Network; The Walt Disney Company, Inc. (including
ABC); Time Warner Inc. (including HBO, Turner and Warner Bros.); Twenty-First
Century Fox, Inc.; Viacom Inc. (including Dreamworks and Paramount); and Verizon
Communications, Inc. (including AOL).

 

18



--------------------------------------------------------------------------------

G. The (i) creation, (ii) production and/or (iii) sale, license or other
provision, of motion pictures, whether for theaters or other venues; broadcast,
satellite, cable or other program networks; distributors of program content; or
providers of high speed Internet portal or other Internet-based services or
websites. Employee agrees that the following companies (and their parents,
subsidiaries and controlled affiliates), and their successors and assigns, are
among those engaged in the competitive creation, production or provision of
motion pictures as of the date hereof: Metro-Goldwyn Mayer Inc.; Sony
Corporation of America; The Walt Disney Company, Inc.; Time Warner Inc.
(including Warner Bros.); Twenty-First Century Fox, Inc.; and Viacom Inc.
(including Dreamworks and Paramount).

 

H. The provision of Internet-based products or services to consumer or
commercial users. Employee agrees that the following companies (and their
parents, subsidiaries and controlled affiliates), and their successors and
assigns, are among those engaged in providing competitive Internet-based
products and services as of the date hereof: Amazon.com, Inc.; Apple Inc.; AT&T
Inc.; BitTorrent, Inc.; Bright Cove, Inc.; CBS Interactive Inc. (including
CNET); Facebook, Inc.; Google, Inc. (including YouTube); LinkedIn Corporation;
Microsoft Corporation (including MSN and XBox); MySpace; NeuLion, Inc.
(including Jumptv); RealNetworks, Inc.; Sony Corporation of America (including
PlayStation); The Walt Disney Company, Inc.; Time Warner Inc. (including AOL);
TiVo Inc.; Twitter, Inc.; Verizon Communications, Inc.; XING AG; and Yahoo, Inc.

 

I. The operation and/or management of theme parks, includes the licensing of
Intellectual Property in connection herewith. Employee agrees that The Walt
Disney Company, Inc. is among those engaged in the competitive theme park
business as of the date hereof.

 

J. The sale or other provision of advertising to commercial customers, directly
or indirectly through representation groups, cooperatives or otherwise, on a
retail or wholesale basis, for distribution by analog or digital technology, to
any type of end-user equipment (television, computer, phone, personal digital
assistant, tablet, console or other), by any distribution platform (including
broadcast, coaxial cable, fiber optic cable, digital subscriber line, power
line, satellite, wireless and Internet), method (streaming, download,
application or other) or protocol (IP or other). Employee agrees that the
following companies (and their parents, subsidiaries and controlled affiliates),
and their successors and assigns, are among those engaged in such competitive
activities as of the date hereof: A&E Television Networks; AMC Networks Inc.;
Apple, Inc.; AT&T Inc. (including DIRECTV); CBS Corporation; Discovery
Communications, Inc.; DISH Network Corporation; EchoStar Holding Corporation
(including Sling Media); EW Scripps Co.; Facebook, Inc.; Google, Inc. (including
YouTube); Hulu, LLC; IAC/InterActive Corp; Liberty Media Corp.; Microsoft
Corporation (including MSN); RCN Corporation; The CW Television Network; The
Walt Disney Company (including ABC); Time Warner Inc. (including HBO, Turner and
Warner Bros.); Twenty-First Century Fox, Inc.; Verizon Communications, Inc.
(including AOL); Viacom Inc. (including Dreamworks and Paramount); Viamedia,
Inc.; Wide Open West; and Yahoo, Inc.

 

19



--------------------------------------------------------------------------------

K. The creation, development, enhancement, testing, deployment, operation,
licensing, sale, support or service of firmware, hardware, Intellectual
Property, software, user interfaces or other technology used in, or in
providing, any of the products or services described in A to J above. Employee
agrees that the following companies (and their parents, subsidiaries and
controlled affiliates), and their successors and assigns, are among those
engaged in such competitive activities as of the date hereof: Apple, Inc.;
Asurion; BestBuy; Dell; Facebook, Inc.; Google, Inc.; OfficeMax; PlumChoice,
Inc.; Staples; and Support.com.

 

20



--------------------------------------------------------------------------------

SCHEDULE 3

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY Employee in accordance with Section 2872 of the California
Labor Code that this Agreement does not require Employee to assign or offer to
assign to the Company any invention that Employee developed entirely on
Employee’s own time without using the Company’s equipment, supplies, facilities
or trade secret information except for those inventions that either:

 

  1. Relate at the time of conception or reduction to practice of the invention
to the Company’s business, or actual demonstrably anticipated research or
development of the Company; or

 

  2. Result from any work performed by you for the Company.

To the extent a provision in this Agreement purports to require Employee to
assign an invention otherwise excluded by the preceding paragraph, the provision
is against the public policy of the State of California and is unenforceable
therein.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

21